DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al (US 20150259530) in view of Okushita et al (WO 2009057805), cited in IDS, both cited in the previous Office Action.
Rodgers teaches a variety of semi-crystalline polyamides (see 0113),  used for fused deposition modeling (FDM) in 3D printing method (see 0003).
Rodgers teaches that polymeric composition above contains 10-50% wt. of reinforcing material.  Thus, the amount of polymer itself is within the range of 50-90% wt. (see claim 17 and Table 7 at 0177, where amount of polymer is 85.5% wt.).
Rodgers teaches referred melt flow indices for the semi-crystalline polyamide(s) range from about 1 gram/10 minutes to about 40 grams/10 minutes (see 0119).


Okushita discloses a polyether polyamide elastomer having good molding processability and transparency, which is excellent for melt- processing. Specifically Okushita teaches a polyether polyamide elastomer obtained by polymerizing aminocarboxylic acid or lactam (monomer A), an amine compound (B) containing a triblock polyether diamine compound and a polyether polyamine compound (B2), and a dicarboxylic acid compound (C) (see Abstract).
Essentially, the material above is identical to a polyamide recited in claims 2 and 4 and thus, expected to possess the properties listed in claims 6-7.
For instance, Okushita and Applicant teach a polyamide formed from aminododecanoic acid, adipic acid and predominantly polyether polyamine compound (see Example 1 of Okushita and 0084 at printed Publication). 
Okushita further discloses that the polyether polyamide elastomer has low water absorption, excellent transparency, melt moldability, and such plastic properties as low temperature impact resistance, low temperature flexibility, mechanical properties, toughness, and bending fatigue resistance. Since it has practical material properties as an elastomer, it can be used as a base material for wide variety applications (see industrial Applicability Chapter).
Therefore, it would have been obvious to a person of ordinary skills in the art to use Okushita's polyamide in Rodgers's application, since it possesses a combination of good processability along with excellent mechanical properties.
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 


However, Rodgers teaches a polyamide with broad range of melt flow indices. In particular, the reference teaches melt flow indices for the semi-crystalline polyamide range from about 1 gram/10 minutes to about 40 grams/10 minutes (see 0119).

Regarding Glass Transition value, since the secondary reference (Okushita) and Applicant teach exactly the same polymeric structures, their Tg values are expected to be equal. 
Applicant submits that Rodgers does not teach claimed amount of the polymer in the composition.
Examiner disagrees. Rodgers teaches that polymeric composition above contains 10-50% wt. of a reinforcing material.  Thus, the amount of polymer itself is within the range of 50-90% wt. (see claim 17 and Table 7 at 0177, where amount of polymer is 85.5% wt.).
Applicant argues that the references above do not teach the claimed properties. 
However,  Okushita’s  material is identical to a polyamide recited in claims 2 and 4 and thus, expected to possess the properties listed in claims 6-7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765